Citation Nr: 1133924	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for impaired hearing.

2.  Entitlement to service connection a right knee disability.

3.  Entitlement to service connection for disability exhibited by joint pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1971 to November 1979.  Service records demonstrate that the Veteran was awarded the Combat Action Ribbon, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2009, the Board remanded these matters for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2009 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In February 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that impaired hearing had its clinical onset in service or is otherwise related to service; sensorineural hearing loss was not manifested within the first post-service year.  

2.  Resolving all doubt in the Veteran's favor, degenerative joint disease with chondromalacia of the right knee is related to active service.

3.  A clear preponderance of the evidence is against finding that chronic disability exhibited by joint pain had its clinical onset in service or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  Impaired hearing was not incurred or aggravated in service, nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 

2.  Degenerative joint disease with chondromalacia of the right knee was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 

3.  Chronic disability exhibit by joint pain was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the claims folder reveals compliance with VCAA.  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2004, and February 2005.  The letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of 

record that was necessary to substantiate his claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, a January 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice with regard to his service connection claims, such that there is no error in the content of VCAA notice.

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, VCAA notice issued in May 2004 was prior to the January 2006 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment and personnel records.  VA and private treatment records have been associated with the claims folder.  Pursuant to the Board remand, it was ordered that records from VA facilities in Pensacola and Panama City from November 1979 (date of the Veteran's discharge from service) to 2009 be obtained.  The records requested were received with the exception of those dated from November 1979 to April 2004.  With regard to the records that were not obtained, the Appeals Management Center issued a memorandum of formal finding of unavailability.  The Veteran had a VA audiology examination in November 2009 and the examiner evaluated his hearing loss.  VA examinations for joints were conducted in April 2005 and November 2009.  No additional pertinent evidence has been identified by the Veteran; and neither he nor his representative has stated that any additional evidence remains outstanding.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

II.  Service Connection Claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system and arthritis may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson, 581 F.3d at 1316; but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488 (1997).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

A.  Impaired Hearing

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran essentially contends that he developed bilateral hearing loss as the result of acoustic trauma during service.  He asserts that while in the Navy he was a machinery repairman and he stood watch in engine rooms where he experienced loud noises without the use of any hearing protection.  He testified at his Board hearing that he was on the gun-line in and out of Vietnam for two and a half years.  He further stated that his bunk was next to a missile launcher, which would go off and he was not supplied any hearing protection.  See Hearing Transcript (Tr.), p. 4.  He also asserts he was a saturation diver in the military and the last dive he experienced was approximately 400 feet for seventeen days.  Tr., p. 12.  According to the Veteran both military occupational specialties (MOS) affected his hearing.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.  
The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159  (1993).  

The Veteran's service records reveal military occupational specialties of a machinist and saturation diver.  Service records also reflect awards and decorations including the combat action ribbon, among others.  Here, there is sufficient evidence that the Veteran engaged in combat in service, such that his lay statements and testimony are sufficient to show the occurrence of combat-related acoustic trauma during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, although the combat presumption is in effect as to the in-service element, the Veteran must still present evidence of a hearing loss disability by VA standards, which is etiologically linked to his acoustic trauma during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

The Veteran's service treatment records and medical examination and history reports show the Veteran's hearing was normal upon enlistment into the service.  Even at the time of his saturation school diving physical in December 1976 his hearing was reported to be normal.  However, just two months prior in October 1976 the Veteran was seen at military sick call with complaints of right ear infection for the past twenty-four hours.  The impression was right otitis media with external otitis.  In July 1978 a pre-dive audiology test showed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
0
0
5
15
20

A 380-foot post-dive physical examination was unremarkable and showed the following pure tone thresholds,




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
5
5
10
15
25

The February 1979 audiometric test results from his annual diving medical examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
10
20
20

These test results indicate the Veteran's hearing was within normal limits in both ears throughout his period of service.  At the February 1979 final medical examination when asked if he had or had ever had hearing loss, the Veteran indicated that he had not had any hearing loss.  

The record contains statements of former fellow servicemen who served in the military with the Veteran.  These statements essentially indicate that the servicemen stood watch with the Veteran in engine rooms during military service without hearing  protection.

In November 2009 the Veteran had a VA audiology examination.  The audiologist noted review of the claims folder.  The Veteran complained that he had difficulty hearing conversations, particularly in background noise.  He also indicated he had difficulty hearing over the telephone.  He reported he was exposed noise in the military as a machinery repairman and saturation diver.  He stated that he was exposed to five-inch guns firing on deck and to pressured diving equipment.  He especially expressed that he would stand watch in engine rooms and machine shops for six to eight-hour shifts with no hearing protection.  He denied any occupational or recreational noise exposure following service.  He reported that he worked in real estate investment.  He also worked as a crane operator inside the buildings at shipyards.  Tr., p. 5.  The audiologist noted that the Veteran indicated that his prior position as a crane operator in shipyards did not involve hazardous noise exposure therefore hearing protection was not required.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
65
70
LEFT
35
45
70
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The diagnosis was mild sloping to severe sensorineural hearing loss bilaterally at test frequencies indicated at 500 hertz to 4000 hertz.  

VA audiologist opined that the Veteran's current bilateral hearing loss was not caused by or a result of in-service acoustic trauma or decompression associated with diving.  The rationale for her opinion was that service treatment records show hearing within normal limits bilaterally throughout the Veteran's military service.  The audiologist noted that noise-induced hearing loss occurs at the time of the exposure, not after the noise has ceased.  The audiologist further explained that the ear conditions noted in the Veteran's service treatment records, otitis externa and otitis media, do not cause permanent sensorineural hearing loss, such as that currently exhibited by the Veteran.  In addition, the audiologist referenced VBA "Training Letter -7-04," (re: medical consequences of diving) and noted that hearing loss is listed as one of the symptoms of decompression syndrome (DCS) in the letter, however, it also states that "Nearly all symptoms of DCS appear within 24 hours after the dive ends."

Based upon the foregoing, the Board finds that service connection for impaired hearing is not warranted in this case.  While the Veteran has a current bilateral hearing loss disability, the competent medical evidence of record does not find that the Veteran's hearing loss disability is related to his military service.  Following the audiology examination of the Veteran, and the rendering of a diagnosis of mild sloping to severe sensorineural hearing loss bilaterally, the audiologist was of the opinion that the Veteran's current bilateral hearing loss was not caused by or a result of in-service acoustic trauma or decompression associated with diving.  The Board finds this examiner's opinion to be of high probative value and the examination results adequate for evaluation purposes.  Specifically, the audiologist reviewed the claims folder and interviewed the Veteran as well as conducted a detailed physical examination with current audiological testing and supported by the evidence of record.  In addition, the examiner provided sound reasoning for the opinion reached and there is no indication that the VA examiner was not aware of the Veteran's past medical history or misstated any relevant fact.  Barr, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

The Board notes the Veteran's contentions of hearing loss, as well as the proffered statements of his fellow servicemen, that they too were exposed to noise with the Veteran.  To the extent the lay testimony asserts that the Veteran was exposed to acoustic trauma and some decompression sickness in service, it is competent and credible.  However, establishing the presence of a hearing loss for VA compensation purposes requires audiometric testing and determining the cause and date of onset of hearing loss requires some background in the etiology of auditory diseases.  The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  It is true that the lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, hearing loss requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of a lay opinion on etiology.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for impaired hearing must be denied.

B.  Right Knee Disorder and Disability exhibited by Joint Pain

The Veteran contends that he currently has a right knee disability that was first diagnosed in service.  Additionally, he contends that he has disability exhibited by joint pain that is related to his period of service.

Service treatment records include a post-dive examination in September 1978 which reveal the Veteran's complaints of aching knees and elbows.  The report indicates the Veteran surfaced from a 450-feet saturation dive and reported that pain and aching were not getting better.  He was diagnosed with Type I decompression sickness.  

The Veteran had a final in-service medical examination in February 1979, the purpose being an annual diving examination.  There were no abnormalities identified on clinical evaluation of the upper and lower extremities, feet, or other musculoskeletal.  On the February 1979 report of medical history, however, the Veteran indicated he had painful right knee joints, broken bones of the right great toe and left clavicular, paralysis of the hips secondary to pain.

In addition, service treatment records show that in April 1979 the Veteran was seen at the Navy medical center clinic with complaints of right knee pain.  He reported there was no definitive history of trauma, but stated that there was a hyperextension of the right knee while attempting to start a motorcycle in the summer of 1978.  Following examination the impression was chondromalacia patella of the right knee.  In May 1979 the Veteran was before the Medical Board with a diagnosis of chondromalacia, patella of the right knee, mild.  He was placed on limited duty for a period of six months.  In October 1979 the Veteran was again before the Medical Board in October 1979, this time with a diagnosis of chondromalacia patella of the right knee, resolved.  It was concluded at that time that he was fit for full duty.  

Post-service, the Veteran had an MRI [magnetic resonance imaging] in April 2004, which shows degenerative changes involving both menisci, and it was noted that a subtle tear of the lateral meniscus appeared to be present.  Chondromalacia was present with all three joint compartments.  No focal osteochondral defects were seen although subarticular reactive marrow changes involved both the patella and the femoral trochlear groove suggesting development of a subarticular cysts.  

The Veteran was seen at a VA outpatient clinic in October 2004.  Following examination he was assessed, in pertinent part, with arthralgias, right knee pain.  Also in October 2004, the Veteran had surgery of the right knee performed by his private treating physician, Dr. MHM.  The surgical procedures he underwent were diagnostic arthroscopy of the right knee, arthroscopic partial medial meniscal repair, partial lateral meniscectomy and chondroplasty/debridement of the medial femoral condyle and patellofemoral joint.  In a follow-up post-operative visit report dated in November 2004, the Veteran reported having no specific complaints other than those expected, such as pain, soreness and decreased function.  The Veteran's right knee history was recited in the report as an onset of six-plus months ago and gradual.  The pain was described as progressive, moderate, achy and throbbing in character and quality.  The mechanism of injury was unknown.  Following examination the impression was degenerative meniscal tear, without significant mechanical symptoms, effusions, nor progression.  It was noted that there were degenerative changes of the knee, and it was anticipated that the arthritis of the joint found at the time of arthroscopy will continue to cause some pain and disability.  

In April 2005, the Veteran had a VA examination for feet, joints and bones.  The examination, in pertinent part, was to address the Veteran's claimed chondromalacia patella of the right knee and joint pain.  It was noted that the Veteran was a diving instructor, deep sea diver and saturation diver and that he should be evaluated for the effects of decompression sickness to include destruction of bone tissue.  Regarding the right knee, the Veteran reported that it began in 1977 or 1978 and he was profiled in service not to climb a ladder.  He stated that he had surgery in October 2004 for a torn meniscus.  He further reported that he sees a private doctor for his knee and since the surgery his knee is better and his pain is intermittent in his joint.  Regarding disability exhibited by joint pain, the Veteran states that he had a screw placed in his fifth finger in August 2003 for a deteriorated joint and that joint is fixed in his right hand.  He also stated that his left hand middle finger, and ring finger were also experiencing deterioration and he had been advised to take "MSM" for joints daily.  Following examination the relevant diagnoses were chondromalacia patella -- service medical records indicate this condition completely resolved in 1979; and osteoarthritis, bilateral hands.  The examiner noted that she was unable to state that osteoarthritis, bilateral hands is due to the Veteran's military occupation from 1979 without resorting to speculation as there is a lack of medical documentation that it has been an ongoing problem.  

In April 2007 the Veteran was seen by his private treating physician with complaints of swelling, erythema and pain located at the right wrist.  It was noted that the time of onset of the right wrist disorder was two-plus weeks prior and gradual.  The pain was described as persistent, moderate, achy and throbbing in character and quality.  Following examination the impression was right wrist Dequervain's extensor stenosing tenosynovitis.  

In an undated medical statement by Dr. MHM, received in August 2007, it was indicated that the Veteran has been his patient for several years and had a history of chondromalacia of the right knee.  The Veteran underwent a right knee arthroscopy in October 2004 which revealed a medial meniscal tear, grade three degenerative arthritis medial/femoral condyle approximately 60 percent lateral meniscal tear, and progression of degenerative arthritis patellafemoral joint and trochlear, grade three with approximately 30 percent of the surface area.  He indicated that the Veteran may have to undergo total knee arthroplasty if the symptoms progress and are not manageable medically.  

In a February 2009 medical statement Dr. MHM reiterates much of what was contained in the previous statement but adds that essentially the Veteran's right knee disability is due to his previous occupation of saturation diving in the Navy, and that he has developed degenerative arthritis in his knee as a result of that MOS.

The Veteran had a VA orthopedic examination in November 2009 to identify all current disabilities underlying the his complaints of right knee pain and other joint pain.  The examiner noted that the claims folder was available and thoroughly reviewed.  The Veteran reported onset of right knee pain in 1979.  He indicated that his symptoms were constant knee pain and giving-out.  He stated that since the last VA examination in 2005, he has had cortisone and synvisc injections with only temporary relief.  He reported a history of decompression sickness.  X-rays of the right knee showed a suggestion of mild diffuse cartilage narrowing, otherwise negative.  Following examination the diagnoses were chondromalacia patella, resolved in 1979; claimed as knee pain.  The examiner stated that in the absence of clinical findings of osteonecrosis, osteochondritis dessicans, or medical documentation to support continuity of care or chronicity of or medical documentation to support continuity of care or chronicity of condition, it is less likely as not the Veteran's current condition is related to service or is a result of disease or injury incurred or aggravated during service, including as the result of decompression sickness ("the bends") during the Veteran's period of service.  The examiner stated further that the Veteran's current findings are compatible with normal age related process.

The evidence shows the Veteran was treated for a right knee disorder in service, followed by a diagnosis of chondromalacia patella of the right knee, mild, which was subsequently noted to be resolved by the Medical Board in October 1979.  A post-service April 2004 MRI reveals the Veteran had degenerative changes, lateral meniscus tear and chondromalacia within all three joint compartments of the right knee.  The evidence also reveals that the Veteran was a saturation diver in service and diagnosed with type I decompression sickness.  

The VBA's training letter 07-04 (July 5, 2007) suggests that when there is a history of diving in service, and evidence of arthritis, a diving etiology should be considered.  The VA examiner indicated chondromalacia patella, resolved in 1979 and claimed as knee pain, and noted that there was an absence of clinical findings of osteonecrosis, and osteochondritis dessincans.  VA examiner found it less likely as not that the Veteran's "current condition" was related to the Veteran's service, including as the result of decompression sickness.  On the other hand, the Veteran's private treating physician suggested that a medical nexus exists between the Veteran's right knee disorder and his military service due to the Veteran developing degenerative arthritis as are result of his occupation of saturation diver in the Navy.

With regard to the probative value of the two opinions, the Board finds both opinions of record to be probative to the question at hand, as they were offered by medical professionals, (VA examiner is a certified physician's assistant) who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board also finds these opinions to be probative in that each opinion was authored by an examiner who was familiar with the Veteran's pertinent medical history.  The VA examiner expressly noted his review of the claims folder.  The Veteran's private treating physician demonstrated familiarity with the record through his discussion of relevant pieces of evidence.  Both examiners offer a rationale for their conclusions.  The Board concludes that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim for service connection for a right knee disability.  See 38 C.F.R. § 3.102.  In such cases all reasonable doubt is resolved in the Veteran's favor.  Thus, the Board finds that service connection for degenerative joint disease with chondromalacia of the right knee is warranted. 

With respect to the claim for service connection for disability exhibited by joint pain, the Veteran is currently service connected for left shoulder, and right great toe disabilities, and a right knee disability, and right hand fifth finger joint deterioration have been separately addressed.  Service treatment records show the Veteran complained of aching knees and elbows after surfacing from a 450-feet saturation dive and was diagnosed with type I decompression sickness after complaints that the pain and aching were not getting better.  The report of the Veteran final in-service medical examination in February 1979, noted no abnormalities on clinical evaluation of the upper and lower extremities, feet, or other musculoskeletal.  However, on his report of medical history he indicated he had painful right knee joints, broken bones of the right great toe and left clavicular, paralysis of the hips secondary to pain.

During the April 2005 VA examination, reference was made to joint pains in the finger.  The Veteran stated that he was experiencing deterioration in his left hand, middle and ring fingers, which he attributed to the saturation diving he did while in service.  At that time he was diagnosed with osteoarthritis of the hands.  The examiner was unable to state whether the osteoarthritis was due to the Veteran's military service without resort to speculation.  

Of record is an October 2005 MRI report of the left knee.  The findings show degenerative changes of both menisci and chondromalacia of the patellofemoral joint space.  In November 2005 the Veteran had left knee surgery.  The post-operative diagnoses included grade three-four degenerative arthritis.

Examination to further address whether the claimed disability exhibited by joint pain was related to service was conducted in November 2009.  At that examination the Veteran reported that he had constant right knee pain, popping and occasional giving out of the right knee since the last VA examination in 2005.  There was no finding of arthritis on radiology testing.  X-rays taken revealed suggestion of mild diffuse cartilage narrowing of the right knee, otherwise negative.  The Veteran presented no report of any other disability exhibited by joint pain.  Following examination the examiner stated, "In absence of clinical findings of osteonecrosis, or osteochondritis dessicans, or medical documentation to support continuity of care or chronicity of condition, it is less likely as not the veteran's current condition is related to service or is a result of disease or injury incurred or aggravated during service, including as the result of decompression sickness ("the bends") during his period of service.  The Veteran's current findings are compatible with normal age related process."  

Based upon the foregoing, the Board finds that service connection for disability exhibited by joint pain is not warranted.  The record reflects that the Veteran's final medical examination report in February 1979 did not reveal the Veteran had a disability exhibited by joint pain.  Other than specific joint disability for which he has already been service-connected, the February 1979 report of medical history does not refer to any disability exhibited by joint pain.  The first post-service evidence of record of disability exhibited by joint disease, not including those disabilities for which the Veteran is already service-connected and those that have been separately addressed, is in April 2005, when VA examiner diagnosed osteoarthritis of bilateral hands.  This was approximately 34 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  There is no medical opinion or other medical evidence relating the Veteran's claimed disability exhibited by joint pain to service or any incident of service.  In fact, as noted above, when the Veteran was examined by VA in November 2009, he did not report any disability exhibited by joint pain, other than his right knee disability, and no diagnosis related thereto was rendered. 

The Board has considered the Veteran's own statements in support of his claim, and finds the Veteran is competent and credible in claiming that he has joint pain that is related to service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran has not identified the currently claimed disability exhibited by joint pain from joint pain associated with disabilities for which he is already service-connected or for disorders previously addressed, as is demonstrated in the November 2009 VA examination report.  He has however, claimed non-specific joint pain.  Pain is not analogous to disability and pain alone without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that the Veteran is claiming continuity of joint pain since the in-service event when he reported pain aching in his elbows, he is not a reliable historian in this respect.  He did not report such difficulties at service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present in light of the fact that symptoms of joint pain was initially reported post service in 2005 more than 30 years following service.  In addition when the Veteran was examined by VA in 2009 the claimed joint pain was not mentioned.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for disability exhibited by joint pain and his claims must be denied.





(CONTINUED ON NEXT PAGE)






ORDER

Service connection for impaired hearing is denied.

Service connection for degenerative joint disease with chondromalacia of the right knee is granted.

Service connection for disability exhibited by joint pain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


